Respondent’s determination was supported by substantial evidence (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]), including the inspector’s testimony that the residence’s garage space had been converted into a separate dwelling unit, which was not permitted by the certificate of occupancy. Petitioner was provided with sufficient notice of the violation (see Matter of McDonald v Fischer, 93 AD3d 969, 969 [2012]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Tom, J.P., Moskowitz, Renwick and Abdus-Salaam, JJ.